Citation Nr: 1710260	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or secondary to service connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to September 1971, with service in Vietnam from June 1969 to June 1970.  

This claim comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  
 
The Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in January 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has not been completed by the examiner and there is further action necessary to comply with the Board's remand directives; the case is once again remanded for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

On review, the Board finds that the medical opinion obtained in March 2015 is inadequate and does not satisfy the Boards previous remand directives from January 2015.  The medical opinion provided does not answer all of the questions that the Board requested.  As such, this claim is once again being remanded for a complete medical opinion, with unfortunate delay.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to the examiner that conducted the examination in March 2015.  If that examiner is not available, please contact an appropriate examiner for the following opinion.  The requested opinion should reflect that the file was reviewed.  After reviewing the record carefully, the examiner should indicate whether the Veteran suffers from hypertension that is related to service.  Specifically the examiner should answer the following questions: 

a.  Is it at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related to the Veteran's active service?  The examiner should specifically comment on the Veteran's contention that his hypertension is related to exposure to herbicides/and or chemicals in service. 

b.  Is it at least as likely as not (i.e., probability of 50 percent) that such hypertension is proximately due to (caused by) his service connected acquired psychiatric disability?

c.  Is it at least as likely as not (probability of at least 50 percent) that such hypertension is aggravated by (chronically worsened beyond normal progression) his service connected acquired psychiatric disability?)

Each one of these questions above requires a separate answer from the examiner.  

2.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be adjudicated on the merits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



